DETAILED ACTION
The response filed 11-9-2020 has been entered into the record.  Claims 1-3, 5-10, 12-17, 20, 23, 24, 29 and 30 are pending,
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 17, 20, 23 and 24) in the reply filed on 11-21-2016 without travers is acknowledged. 
Claims 1-3, 5-10, 12-16, 29 and 30 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement has been considered.  An initialed copy is enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 20, 23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all the pending claims of copending Application No. 16/465,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘847 application teaches method for expanding T cells by provide by population of human T cells expressing a chimeric antigen receptor (e.g. exogenous nucleic acid) and culturing in IL-15 in combination with IL-2 (see claim 2) and in combination with antiCD3 and antiCD28 antibodies (see claim 22).  The human T cells expressing the chimeric antigen receptor are CD14 and CD25 negatively and CD26L+ positively selected having the same distribution as instantly claimed (see claims 34, 35, 38 and 39). The instant methods would have been obvious from the method steps in the ‘847 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


As to claim 17, the claim is indefinite in the use of the wherein clause when it states greater than 40% of “the T cells” ... and greater than 70% of “the T cells” lack clear unambiguous antecedent basis inasmuch as there multiple different T cells recited in the claim.
As to claim 20, the claim recites the method of claim 17 wherein “the culturing step”..., however no culturing step is recited in the independent claim and as such the phrase lacks antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (Blood, 123(24):3750-3759; published on line April 29, 2014; of record) in view of Wang et al (Dec, 6, 2014 abstract 1114l of record), Klebanoff et al (J. Immunother. 35(9):651-660, 2012; of record) and Abbot et al (W0 2014/209855; 12-31-2014; of record).
Xu et al teach method of making generating CAR T cells from peripheral blood mononuclear cells which were isolated and stimulated with plate bound OKT3 and CD28 antibodies, the simulated PBMC were transduced with a retroviral vector encoding a chimeric  antigen receptor and the transduced cells were cultured/fed with IL-2 or IL-7 and IL-15 twice a week.  Xu et al teach that CD8+, CD45RA+ and CCR7+ subset correlates with the in vivo expansion and antitumor activity. Xu et al differs by not providing or isolating a population of T cells comprising central memory T cells, memory stem T cells and naive T cells wherein greater than 40% of the T cells are CD45RA+ and greater than 70% of the T cells are CD62L+.
Wang et al teach the generation of redirected central memory T cell therapy for treatment of multiple myeloma.  Wang et al teach that central memory T cells (TCM ) were isolated from peripheral blood mononuclear cells (PBMC) using a two-step process of depleting CD14+, CD45RA+ and CD25+ cells and then to positively select CD62L+ cells.  The TCM were then stimulated in culture with anti-CD3/CD28 beads and subsequently transduced with a lentiviral vector encoding a CS-1 chimeric antigen receptor.  
Klebanoff et al (J. Immunother. 35(9):651-660, 2012) teach that central memory T cells, memory stem T cells and naive T cells possess robust proliferative and engraftment capacities and highly correlated with object clinical responses (see abstract). Klebanoff et al teach that relevant pre-clinical animal models and detailed analyses of clinical trials indicate that infusion with the less differentiated subsets: central memory T cells, memory stem T cells and naive T cells.  With the recent advent of genetic engineering technology and the ability to reliably confer tumor-antigen reactivity, it is now possible to generate tumor reactive T cells of any memory 
Abbot et al (W0 2014/209855; 12-31-2014) teach that specific subpopulation of T cells or any described therein may be isolated from peripheral blood leukocytes by positive and/or negative selection techniques and appropriate combination of antibodies for either positive or negative selection will be apparent to those of skill in the art.  Abbot et al teach the cell markers for central memory T cells, memory stem T cells and naive T cells (paragraph 39).  Abbot et al teach the T cells including cells that are CD45+, CD62L+ and CCR7+ (see paragraph 18) which are cultured and expanded using the methods provided and cultured with exogenous IL-2, -7, -21 and/or IL-15 during culture (paragraph [18]).  Abbot et al teach that different populations of cells can be obtained wherein at least 80, 85, 90 or 95% of the T cells in the population are CD45RO-, CD45RA+, CCR7+, CD62L+, IL-2Rbeta+ and CD95+ (see paragraph 42).
As to claims 17, 23 and 24, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the CAR-T generating method of Xu to substitute the PMBC population comprising T cells with a T cell population et al to negatively select for CD14+ and negatively select for CD25+ cells and then positively select for CD62L+ and CCR7+  according to Zhang et al and Abbot et al to obtain a T cell population with the less differentiated subsets: central memory T cells, memory stem T cells and naive T cells according to Klebanoff et al because teach that central memory T cells, memory stem T cells and naive T cells possess robust proliferative and engraftment capacities and highly correlated with object clinical responses (see abstract) and that relevant pre-clinical animal models and detailed analyses of clinical trials indicate that infusion with the less differentiated subsets: central memory T cells, memory stem T cells and naive T cells.  One would have had a reasonable expectation of obtaining such a population because Klebanoff et al teach that with the recent advent of genetic engineering technology and the ability to reliably confer tumor-antigen reactivity, it is now possible to generate tumor reactive T cells of any memory subset.  As to claim 24, it would have further been prima facie obvious to at the time of filing to modify the method as combined supra to culture the transduced cells in a combination of exogenous IL-2, -7 and IL-15 according to Abbot et al after transduction to maintain/obtain/expand the desired final CAR-T cell population.

Citation of Relevant Art

Gattinoni et al (US 2015/0299656) teaches methods of producing human  T memory stem cell populations and use thereof to make CAR-T cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645